DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-34 are pending.  Claims 15 and 27 are independent.
Response to Appeal Brief
The rejection of claims 15-34 under 35 U.S.C. 103 as being unpatentable over Myntti (US 2016/0073628 A1) in view of Doi et al. (US 6,432,893 B1) and Van Kimmenade et al. (WO2009102755A1) is withdrawn in light of the Arguments presented in the Appeal Brief dated 2/11/2021.
Response to Arguments
Applicant's arguments in the Brief filed 2/11/2020 have been fully considered and found persuasive. Myntti does not teach glycosidase, or the claimed amount of ionic surfactant and any electrolyte oxidizing agents as claimed. And it would not be obvious to one of ordinary skill to combine the teachings with Doi et al. because Doi et al. teach the use of the claimed amount of lysozyme chloride in staining the protein and not in the cleaning solutions.  Accordingly the rejection is withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Dave Burleson on May 10, 2021.
The application has been amended as follows:
The claims:
,—after the word “agents,”.

In claim 15, b)(3), line 10, delete “glycosidase” and replace with –lysozyme —.

In claim 27, b)(2), line 9, insert –each of said electrolyte oxidizing agents being a compound that comprises an anion selected from the group consisting of manganate, permanganate, peroxochromate, chromate, dichromate, and peroxymonosulfate,—after the word “agents,”.

In claim 27, b)(3), line 10, delete “glycosidase” and replace with –lysozyme —.

In claim 33, delete “The composition of claim 32 wherein at least one of said one or more electrolyte oxidizing agents comprises manganate, permanganate, peroxochromate, chromate, dichromate, or peroxymonosulfate anion.” and replace with – The composition of claim 27 wherein each of said electrolyte oxidizing agent compounds is inorganic.— .

In claim 34, delete “The composition of claim 27 wherein at least one of said one or more electrolyte oxidizing agents comprises manganate, permanganate, peroxochromate, chromate, dichromate, or peroxymonosulfate anion.” and replace 

Claim 25 is cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 15-24, 26-34, renumbered 1-19 are allowable upon entry of the Examiner’s Amendment above, consideration of applicants’ information disclosure statement and consideration of the prior art.  
The prior art most pertinent to the instant claims is Myntti (US 2016/0073628 A1).  Myntti (US 2016/0073628 A1) teach a cleaning solution having the claimed properties, however, Myntti (US 2016/0073628 A1) do not teach or suggest any glycosidase, or the claimed amount of ionic surfactant and any electrolyte oxidizing agents as claimed and it would not have been obvious to one of ordinary skill in the art to arrive at the claimed amount of lysozyme, ionic surfactant and electrolyte oxidizing agents as recited by the instant claims because the prior art of record teach using the claimed amount of lysozyme chloride in staining the protein and not in the cleaning solutions.  
Upon an updated search Sagripanti (US 7,851,207 B1) was found to teach a composition useful for treating surfaces susceptible to carry virus and bacteria (see abstract) comprising: 1 and 20% w/v diethylene glycol monoethyl ether (DGME) solvent (see col.7,ln.10-15); b) a buffer solute described in col.6,ln.60-col.7,ln.15.  Specifically, teaching from 0.1 to 5 mg/ml of a lysozyme (see col.6,ln.66-67) in a buffer detergent ie.Tween-20, Tween-40, Tween-60, etc., NP-40, Triton-X or SDS at concentration between 5-20% w/v with a chelator like EDTA (at concentrations typically between 1  as is required by the claims.
None of the prior art of record teach or suggest the claimed composition having the claimed properties comprising the claimed combination of solvent, buffer, lysozyme, and ionic surfactant as recited by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764